Mr.' Justice Belaval,
dissenting.
- This is an accusation against appellant in this .case for operating a motor vehicle under the influence of intoxicating liquor. We have examined the evidence in this case and, although there is evidence of the violation, the case does not call for the excessive penalty imposed by the trial judge. The only element of disinterested, indicial proof incriminating defendant is the testimony of a policeman in the sense that defendant refused to have a blood or urine sample taken. As to defendant’s pitiful state, there is no question that he received in the collision a wide bleeding wound on the forehead which made him dizzy and compelled him to be confined in a hospital:
The Solicitor General of Puerto Rico is agreeable to our reducing the penalty of six months in jail imposed by the trial judge. Act No.- 141 of July 20, 1960, originally provided a jail penalty for a term of not less than ten (10) days nor more than (I) year for the first violation of § 5-802(a)' thereof. Subsequently, the amendment to § 5-802 (a) introduced by Act No. 6 of April 30, 1965, provides for the first violation a fine of not less than one hundred (100) dollars nor more than one thousand (1,000) dollars, or imprisonment in jail for a term of not more than one year.
There is no question that our remedial, intentions should *379not go so far as to direct a judgment of fine in lieu of a ..jail sentence imposed by the trial judge. Defendant-appellant was sentenced on March 27, 1961, and the subsequent amendment of Act No. 6 went into effect on April 30, 1965. It is known that in the case of past and terminated proceedings, § 44 of the Political Code of Puerto Rico of 1902 — 2 L.P.R.A. § 252, p. 365 — provides that “the repeal of any law creating •a criminal- offense does not constitute a bar to the indictment or information and punishment, of an act committed in violation of the law so repealed unless the intention to bar •.such. information and punishment is expressly declared in the repealing Act.” Our case law has already established that an amendment ¿mounts to a- repeal, People v. Velázquez, 35 P.R.R. 548, 552 (Franco Soto) (1926); People v. District Court, 70 P.R.R. 644, 647-49 (De Jesús) (1949).
■ For the reasons stated the judgment rendered on March 27, 1961, should be modified reducing the same to 10 days in jail.